Citation Nr: 0300280	
Decision Date: 01/07/03    Archive Date: 01/15/03

DOCKET NO.  99-13 590A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Hartford, Connecticut


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the veteran's claim of entitlement to service 
connection for asthma.

(The issues of entitlement to service connection for 
asthma and service connection for post-traumatic stress 
disorder (PTSD) will be the subject of a later decision.)



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel


INTRODUCTION

The veteran served on active duty from May 1991 to May 
1995.  He has been represented throughout his appeal by 
the Disabled American Veterans.  

The issue of entitlement to service connection for asthma 
was previously denied by Department of Veterans Affairs 
(VA) rating decision of December 1996.  The veteran was 
notified of that determination, and of his procedural and 
appellate rights, by VA letter dated December 12, 1996.  
He did not appeal that determination within one year of 
the notification thereof; therefore, the decision became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.302.  

The current matter comes before the Board on appeal from a 
rating decision of October 1997, by the Hartford, 
Connecticut Regional Office (RO), which denied the 
veteran's attempt to reopen the veteran's claim for 
service connection for asthma; that rating decision also 
denied the veteran's claim of entitlement to service 
connection for PTSD.  A notice of disagreement with that 
determination was received in September 1998.  The 
statement of the case was issued in February 1999.  The 
substantive appeal was received in July 1999.  The veteran 
appeared and offered testimony at a hearing before a 
hearing officer at the RO in February 2000.  A transcript 
of that hearing is of record.  Following the receipt of 
additional medical records and lay statements, a 
supplemental statement of the case was issued in December 
2001.  

The Board further notes that it does not appear that the 
veteran submitted a timely substantive appeal after the RO 
issued its February 1999 statement of the case.  38 
U.S.C.A. § 7105(b)(1), (d)(3) (West 1991); 38 C.F.R. 
§ 20.302 (2002).  However, the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") has 
held that the Board may waive the timely filing of a 
substantive appeal, even if the veteran has not submitted 
a request for extension of the time period in which to 
file the substantive appeal.  Beyrle v. Brown, 9 Vet. App. 
24, 28 (1996) (citing Rowell v. Principi, 4 Vet. App. 9, 
17 (1993)); but c.f. Roy v. Brown, 5 Vet. App. 554, 556 
(1993) (holding that an extension of time in which to file 
a substantive appeal could not be granted unless a request 
for extension was made in accordance with the provisions 
of 38 C.F.R. § 20.303 (2002)).  

In accordance with the Court's holding in Beyrle, the 
Board waives the filing of a timely substantive appeal in 
this case, because the veteran was lead to believe that he 
had timely perfected his appeal by the issuance of a 
supplemental statement of the case, the certification of 
the issues as being developed for appellate consideration, 
and by the fact that he was afforded a hearing.  

The Board is undertaking additional development on the 
claims for service connection for asthma and service 
connection for PTSD pursuant to authority granted by 67 
Fed. Reg. 3,099, 3,104 (Jan. 23, 2002) (to be codified at 
38 C.F.R. § 19.9(a)(2)).  When it is completed, the Board 
will provide notice of the development as required by Rule 
of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (to be codified at 38 C.F.R. § 20.903).  After 
giving the notice and reviewing any response to the 
notice, the Board will prepare a separate decision 
addressing those issues.  

As set forth in the remand portion below, the veteran 
filed a notice of disagreement with the RO's June 2002 
denial of service connection for irritable bowel syndrome, 
iron-deficiency anemia, and hemorrhoids with post 
operative fissure.  However, as a statement of the case on 
these matters has not been issued, additional action by 
the RO is required.  See Manlincon v. West, 12 Vet. App. 
328 (1999).  


FINDINGS OF FACT

1.  By a rating action in December 1996, the RO denied 
service connection for asthma; the veteran did not appeal 
that determination within one year of the notice thereof 
and, under the law, the decision became final.  

2.  Evidence added to the record since the December 1996 
rating decision includes VA medical records, testimony 
offered by the veteran, as well as lay and medical 
statements.  This evidence bears directly and 
substantially upon the subject matter now under 
consideration (i.e., whether asthma was incurred in 
service), and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  


CONCLUSION OF LAW

Evidence submitted since the December 1996 rating 
decision, wherein the RO denied entitlement to service 
connection for asthma, is new and material, and the 
veteran's claim for that benefit is reopened.  38 U.S.C.A. 
§§ 5103A, 5108, 7105 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.104, 3.156(a) (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Pertinent Laws, Regulations, and Court Precedents.

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting 
in current disability was incurred during active service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303 
(2002).  When a disease is first diagnosed after service, 
service connection may nevertheless be established by 
evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that 
a presumption period applied.  38 C.F.R. §§ 3.303, 3.307, 
3.309 (2002).  Regulations also provide that service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2002).  

When the RO has disallowed a claim, it may not thereafter 
be reopened unless new and material evidence is submitted.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly 
and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, 
and which by itself or in connection with evidence 
previously assembled is so significant that it must be 
considered in order to fairly decide the merits of the 
claim.  38 C.F.R. § 3.156(a); see also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  

During the pendency of the veteran's appeal, the Veterans' 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law. This 
legislation is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2002).  It 
essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in 
substantiating the claim.  It also includes new 
notification provisions.  Specifically, it requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, 
not previously provided to the Secretary that is necessary 
to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant of which portion, if 
any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  

Regulations implementing the VCAA (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2002)), are now codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326 (2002).  Except as specifically noted, the 
new regulations are effective November 9, 2000.  The 
provisions of the regulations applicable to attempts to 
reopen finally disallowed claims are effective for claims 
received on or after August 29, 2001.  

Because the Board finds that the veteran has submitted new 
and material evidence, there is no need for further 
assistance in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2).  

The credibility of new evidence is assumed for the limited 
purpose of determining whether it is material.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  As noted above, under 
the precedent decision of the Court in the Evans case, 
supra, in order to reopen a previously and finally denied 
claim there must be new and material evidence entered into 
the record since the most recent denial on any basis, 
either on the merits or on an attempted reopening.  Id. at 
285.  


II.  Legal analysis-New and material evidence to reopen 
the claim for service connection for asthma.

When this case was considered by the RO in December 1996, 
the record was fairly clear.  The service medical records, 
including the enlistment examination conducted in March 
1991 as well as the separation examination of February 
1995, were negative for any complaints, findings or 
diagnosis of any respiratory disorder, including asthma.  

The veteran filed a claim for service connection for 
asthma (VA Form 21-526) in October 1996.  Submitted in 
support of his claim were VA medical records dated from 
March 1996 through December 1996, which show that the 
veteran received clinical attention and treatment 
primarily for substance abuse; the records also show that 
the veteran was diagnosed with and received treatment for 
asthma, transaminitis.  

By a rating action in December 1996, the RO denied the 
veteran's claim of entitlement to service connection for 
asthma, based upon a finding that there was no objective 
evidence to associate asthma to military service.  

The evidence received since the December 1996 decision 
essentially consists of: a VA compensation examination 
report dated in May 1997; VA outpatient treatment reports 
dated from September 1996 to July 1997; VA medical records 
dated from May 1998 to August 1998; statement from the 
veteran dated in September 1998; VA hospital reports dated 
from July 1998 through October 1999; a VA hospital summary 
dated from April to May 1999; a transcript of the 
veteran's testimony offered at a hearing before a hearing 
officer at the RO in February 2000; lay statements dated 
in February 2000; a medical statement dated in April 2000; 
and VA medical records dated from September 1996 to 
October 2001.  

The additional evidence includes the veteran's testimony 
that, although he was not diagnosed with asthma in 
service, he began experiencing symptoms of asthma within 
months of being discharged from service.  He maintained 
that there was black soot "all over the place" in Kuwait.  
The veteran indicated that he was seen by medics while in 
the Gulf and was told that he had bronchitis.  He also 
testified that the ground was covered with soot and he was 
coughing all the time while stationed in the Gulf.  

In addition, in a VA progress note dated in March 1997, it 
was reported that the veteran had intrinsic asthma, 
diagnosed since December 1995.  Moreover, the veteran was 
seen in an emergency room in July 1998, following an 
accidental overdose, at which time it was reported that he 
had asthma "contracted during desert storm."  This 
evidence is relevant and probative of the question of 
whether the veteran developed asthma during his period of 
active duty.  Hodge, 155 F.3d at 1363, (Observing that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince 
the Board to grant a claim).  

Upon a review of this newly submitted evidence, the Board 
finds that new and material evidence has been received 
sufficient to reopen the veteran's claim of entitlement to 
service connection for asthma.  This evidence is not only 
new, but is also material because it provides evidence 
that the veteran suffers from asthma that could have had 
its onset in service.  Thus, this evidence is relevant and 
probative to the issue at hand and is so significant that 
it must be considered in order to fairly decide the merits 
of the claim.  38 C.F.R. § 3.156.  Having determined that 
new and material evidence has been added to the record, 
the veteran's claim for service connection for asthma is 
reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

To the extent the Board has determined that new and 
material evidence has been submitted to reopen a claim of 
entitlement to service connection for asthma, the appeal 
is granted.  


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



